DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 are pending in this application.Claim 1 is presented as currently amended claims.
Claims 2-5 are presented as previously amended claims.
Claims 6-8 are presented as original claims.
No claims are newly presented.
No claims are cancelled.
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Miyatani et al. (US 20180297631 A1) (hereinafter Miyatani) in view of Endo (US 20190210598 A1). As regards the individual claims:
Regarding claim 1, Miyatani teaches a device:
an automatic steering controller configured to generate an automatic steering control amount of a steering actuator for turning a vehicle wheel based on an input automatic running command (Miyatani: ¶ 041; automatic steering is performed on the basis of a command signal from an automatic driving system 40 of the vehicle. Specifically, the automatic driving system 40. . . , calculates a target steering angle necessary for the vehicle to maintain the travel in the lane, and outputs that target steering angle to the controller 30. The controller 30 controls the drive of the electric motor 10 such that the steering angle of the steering wheel 1 matches the target steering angle. Specifically, the controller 30 controls the drive of the electric motor 10 such that the steering angle obtained by the steering angle sensor 15 matches the target steering angle.) 
and a manual steering controller configured to generate a manual steering control amount of the steering actuator based on a manual operation amount of a manual operation unit for turning the vehicle wheel (Miyatani: ¶ 047; [a]t the time of the manual steering by the driver, motor control unit 31 executes assist control for controlling the drive of the electric motor 10 on the basis of the detection result of the torque sensor 12.) 
wherein the steering control device selects one of an automatic steering mode for controlling the steering actuator by the automatic steering control amount and a manual steering mode for controlling the steering actuator by the manual steering control amount to control the steering actuator, when the manual operation amount of the manual operation unit for turning the vehicle wheel exceeds a predetermined value during the control in the automatic steering mode at a first point in time (Miyatani: ¶¶ 031-034; switch from manual steering to the automatic steering by the driver is made selecting an automatic driving mode through an operation by the driver. On the other hand, a switch from the automatic steering to the manual steering is made when the intervention determination unit 33 detects the intervention of the steering operation by the driver . . . . if the steering torque detected by the main system becomes equal to or larger than a predetermined value. That determination result is output to the motor control unit 31 and the motor control unit 31 switches a control method for the electric motor 10 from the automatic steering control to the assist control)
Miyatani does not explicitly teach:
the manual steering controller generates a manual steering control amount change based on a change in the manual operation amount with reference to the first point in time and then generates the manual steering control amount based on the manual operation amount, and the manual steering controller controls the steering actuator based on a first control amount obtained by adding the manual steering control amount change to the automatic steering control amount at the first point in time, and then controls the steering actuator in a mode transition period from the automatic steering mode to the manual steering mode, such that at the beginning of the mode transition period the steering actuator is driven with a control amount consisting of the sum of the manual steering control amount, which is based on the difference between the current manual operation amount and the manual operation amount at the beginning of the transition, and of the automatic steering control amount at the beginning of the transition; however Endo does teach:
the manual steering controller generates a manual steering control amount change based on a change in the manual operation amount with reference to the first point in time (Endo: ¶ 087; through setting of a threshold for the steering torque used to determine the intervention by the driver in the overriding to a value equal to or higher than T.sub.sens.sub._.sub.max, smooth transition to the manual driving can be achieved when the magnitude of the steering torque is equal to or higher than T.sub.sens.sub._.sub.max.)
and then generates the manual steering control amount based on the manual operation amount and the manual steering controller controls the steering actuator based on a first control amount obtained by adding the manual steering control amount change to the automatic steering control amount at the first point in time (Endo: ¶¶ 048-049; evaluator 44 sets a cost function J so as to calculate a cost (Step S4). In the first embodiment, the cost function J is set as given by Expression (15) [wherein] the third term on the right side is a term for reducing the input, which is the steered angular velocity {dot over (δ)}.sub.p at the future time point corresponding to the N prediction steps. Q.sub.y, Q.sub.T, and R are weights of the respective terms.) (Endo: ¶¶ 086-087; when the driver steers the steering wheel 1, the target angle δ.sub.ref that reduces the cost function J in the range in which the steering torque detected by the steering torque sensor 5 is suppressed to be 1 Nm is calculated. Moreover, through setting of a threshold for the steering torque used to determine the intervention by the driver in the overriding to a value equal to or higher than T.sub.sens.sub._.sub.max, smooth transition to the manual driving can be achieved when the magnitude of the steering torque is equal to or higher than T.sub.sens.sub._.sub.max.) (Endo: Eq. 15; [showing equation for costing steering input calculated by summing, inter alia, a term for reducing the steered angular velocity input])

    PNG
    media_image1.png
    46
    496
    media_image1.png
    Greyscale

and then controls the steering actuator in a mode transition period from the automatic steering mode to the manual steering mode, such that at the beginning of the mode transition period the steering actuator is driven with a control amount consisting of the sum of the manual steering control amount, which is based on the difference between the current manual operation amount and the manual operation amount at the beginning of the transition, and of the automatic steering control amount at the beginning of the transition. (Endo: ¶ 028; motor 6 is coupled to the steering shaft 2 via a speed reduction mechanism 7. A current flowing through the motor 6 is controlled by the steering controller 9 so that a steering assist torque generated by the motor 6 can be applied to the steering shaft) (Endo: ¶¶ 093-094; both Expression (15) and Expression (16) may be used to calculate u[1] to u[N] through the iterative calculation from Step S3 to Step S5. As a result, the twist amount of the steering shaft 2 can be reduced during the automatic steering, and when the driver performs steering, u[1] to u[N] are calculated so that the magnitude of the steering torque is suppressed to be equal to or lower than T.sub.sens.sub._.sub.max and thus interference with the steering intervention by the driver can be suppressed)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Miyatani with the teachings of Endo because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Miyatani and Endo are similar devices meant to improve driver steering feel by adjusting toque to more closely match driver expectations without discontinuities; however, Endo has been improved by adjusting the applied steering torque using a torque summation equation that uses expected toque and driver input. This improvement would obviously improve Miyatani‘s similar device in the same way as it does Endo because both are calculating and matching the driver’s input in order to match it as closely as possible to prevent a disturbing sensation from occurring when the steering wheel suddenly feels lighter due to the application of assist.
Regarding claim 5 as detailed above, Miyatani as modified by Endo teaches the invention as detailed with respect to claim 1. Endo further teaches:
wherein the steering actuator is controlled (Endo: ¶ 028; motor 6 is coupled to the steering shaft 2 via a speed reduction mechanism 7. A current flowing through the motor 6 is controlled by the steering controller 9 so that a steering assist torque generated by the motor 6 can be applied to the steering shaft)
based on a second control amount obtained by adding the manual steering control amount change to a shift control amount calculated with the automatic steering control amount at the first point in time as an upper limit, instead of the first control amount (Endo: ¶¶ 093-094; both Expression (15) and Expression (16) may be used to calculate u[1] to u[N] through the iterative calculation from Step S3 to Step S5. As a result, the twist amount of the steering shaft 2 can be reduced during the automatic steering, and when the driver performs steering, u[1] to u[N] are calculated so that the magnitude of the steering torque is suppressed to be equal to or lower than T.sub.sens.sub._.sub.max and thus interference with the steering intervention by the driver can be suppressed. The constraint condition may be set for other state quantities, for example, the yaw rate.) (Endo: Eq. 15; [showing equation for costing steering input calculated by summing, inter alia, a term for reducing the steered angular velocity input])
and then the steering actuator is controlled in the manual steering mode. (Endo: ¶ 113; For example, when the detected steering torque is high, and the absolute value of the steering torque is larger than a predetermined value set in advance, a possibility of the steering intervention by the driver is high, and thus the steering intervention by the driver can be prevented from being obstructed by reducing Q.sub.y and prioritizing reduction of the steering torque over following of the path.)
Claims 2, 3, 6, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyatani in view of Endo in view of Tsunoda (JP 2010012979 A). As regards the individual claims:
Regarding claim 2, as detailed above, Miyatani as modified by Endo teaches the invention as detailed with respect to claim 1. Neither Miyatani nor Endo explicitly teach:
wherein the manual operation amount is a steering torque detected in accordance with an operation amount of the manual operation unit; however, Tsunoda teaches:
wherein the manual operation amount is a steering torque detected in accordance with an operation amount of the manual operation unit (Tsunoda: ¶ 062; the steering burden on the driver is achieved by performing the normal steering assist control based on at least the steering torque.)
and the manual steering control amount change is a manual steering control amount generated by the manual steering controller based on a change amount of the steering torque with reference to the first point in time (Tsunoda: ¶ 062; the driver's intention to turn the vehicle is detected, for example, by momentarily applying the torque after the required steering and then releasing it. When this happens, the electric motor is driven and controlled to turn the vehicle semi-automatically. As a result, in addition to normal steering assist control, the driver's steering wheel operation can be reduced by operating semi-automatic steering control under specific conditions).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Miyatani with the teachings of Tsunoda based on a motivation to reduce the driver's steering burden when turning left or right at an intersection (Tsunoda ¶ 004).
Regarding claim 3, as detailed above, Miyatani as modified by Endo teaches the invention as detailed with respect to claim 1. Neither Miyatani nor Endo explicitly teach:
wherein the manual operation amount is a steering torque detected in accordance with an operation amount of the manual operation unit; however, Tsunoda teaches:
wherein the manual operation amount is a steering torque detected in accordance with an operation amount of the manual operation unit (Tsunoda: ¶ 062; the steering burden on the driver is achieved by performing the normal steering assist control based on at least the steering torque.) 
and the manual steering control amount change is a change amount of the manual steering control amount with reference to the first point in time (Tsunoda: ¶ 062; the driver's intention to turn the vehicle is detected, for example, by momentarily applying the torque after the required steering and then releasing it. When this happens, the electric motor is driven and controlled to turn the vehicle semi-automatically. As a result, in addition to normal steering assist control, the driver's steering wheel operation can be reduced by operating semi-automatic steering control under specific conditions).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Miyatani with the teachings of Tsunoda based on a motivation to reduce the driver's steering burden when turning left or right at an intersection (Tsunoda ¶ 004).
Regarding claim 6, as detailed above, Miyatani as modified by Endo teaches the invention as detailed with respect to claim 1. Miyatani further teaches:
wherein the steering actuator is controlled based on a third control amount obtained by adding the manual steering control amount change to the automatic steering control amount, instead of the first control amount (Miyatani: ¶ 043; If the steering wheel 1 is steered by the intension of the driver during the automatic steering, the deviation between the target steering angle of the automatic steering and the actual steering angle temporarily becomes larger. Since the motor control unit 31 controls the drive of the electric motor 10 to reduce that deviation, the change amount of the target control current of the electric motor 10 temporarily becomes larger.)
But, Miyatani does not explicitly teach:
and then the steering actuator is controlled in the manual steering mode; however, Tsunoda teaches:
and then the steering actuator is controlled in the manual steering mode. (Tsunoda: ¶ 012; steering angle detection means for detecting a steering angle, and the control switching means includes the steering angle. When the steering angle detected by the detecting means reaches a predetermined steering angle, the semi-automatic steering control is stopped and switched to the steering assist control.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Miyatani with the teachings of Tsunoda based on a motivation to reduce the driver's steering burden when turning left or right at an intersection (Tsunoda ¶ 004).
Regarding claim 7, as detailed above, Miyatani as modified by Endo teaches the invention as detailed with respect to claim 1. Miyatani further teaches:
wherein when magnitude of the manual operation amount exceeds the predetermined value (Miyatani: ¶¶ 031-034; when the intervention determination unit 33 detects the intervention of the steering operation by the driver . . . . if the steering torque detected by the main system becomes equal to or larger than a predetermined value. That determination result is output to the motor control unit 31 and the motor control unit 31 switches a control method for the electric motor 10 from the automatic steering control to the assist control.)
But, neither Miyatani nor Endo explicitly teach:
and then falls below the predetermined value, the first control amount is decreased in accordance with the decrease of the manual operation amount; however Tsunoda does teach:
and then falls below the predetermined value, the first control amount is decreased in accordance with the decrease of the manual operation amount (Tsunoda: ¶ 013; When a driver's intention to turn the vehicle is detected, such as releasing it after momentarily applying torque, the electric motor is turned on by applying a predetermined current to the electric motor. By operating semi-automatic steering control under specific conditions such as turning right and left after waiting for a signal at an intersection or after a temporary stop, the steering operation of the driver can be reduced).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Tsunoda teaches the limitation based on the logic that as semi-automatic steering wheel control is maintained in lieu of higher control, the control amount would necessarily decreased based on the system design.
Tsunoda further teaches:
and when the magnitude of the manual operation amount falls below the predetermined value and then falls below a manual steering mode shift operation amount smaller than the predetermined value, the steering actuator is controlled in the manual steering mode (Tsunoda: ¶ 012; steering angle detection means for detecting a steering angle, and the control switching means includes the steering angle. When the steering angle detected by the detecting means reaches a predetermined steering angle, the semi-automatic steering control is stopped and switched to the steering assist control.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Miyatani with the teachings of Tsunoda based on a motivation to reduce the driver's steering burden when turning left or right at an intersection (Tsunoda ¶ 004).
Regarding claim 8, as detailed above, Miyatani as modified by Endo teaches the invention as detailed with respect to claim 1. Miyatani further teaches:
wherein when magnitude of the manual operation amount exceeds the predetermined value (Miyatani: ¶¶ 031-034; when the intervention determination unit 33 detects the intervention of the steering operation by the driver . . . . if the steering torque detected by the main system becomes equal to or larger than a predetermined value. That determination result is output to the motor control unit 31 and the motor control unit 31 switches a control method for the electric motor 10 from the automatic steering control to the assist control.) 
But neither Miyatani nor Endo explicitly teach:
and then a steering angle falls below a first steering angle threshold along with operation of the manual operation unit, the first control amount is decreased in accordance with the decrease of the steering angle; however Tsunoda does teach:
and then a steering angle falls below a first steering angle threshold along with operation of the manual operation unit, the first control amount is decreased in accordance with the decrease of the steering angle,. and then a steering angle falls below a first steering angle threshold along with operation of the manual operation unit, the first control amount is decreased in accordance with the decrease of the steering angle (Tsunoda: ¶ 013; When a driver's intention to turn the vehicle is detected, such as releasing it after momentarily applying torque, the electric motor is turned on by applying a predetermined current to the electric motor. By operating semi-automatic steering control under specific conditions such as turning right and left after waiting for a signal at an intersection or after a temporary stop, the steering operation of the driver can be reduced,).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that Tsunoda teaches the limitation based on the logic that as semi-automatic steering wheel control is maintained in lieu of higher control, the control amount would necessarily decreased based on the system design.
Tsunoda further teaches:
and when the steering angle falls below a second steering angle threshold smaller than the first steering angle threshold, the steering actuator is controlled in the manual steering mode (Tsunoda: ¶ 012; steering angle detection means for detecting a steering angle, and the control switching means includes the steering angle. When the steering angle detected by the detecting means reaches a predetermined steering angle, the semi-automatic steering control is stopped and switched to the steering assist control.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Miyatani with the teachings of Tsunoda based on a motivation to reduce the driver's steering burden when turning left or right at an intersection (Tsunoda ¶ 004).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miyatani in view of in view of Endo in view of Tsunoda in further view of Tsubaki et al. (US 20150191199 A1) (hereinafter Tsubaki). As regards the claim:
Regarding claim 4, as detailed above, Miyatani as modified by Endo teaches the invention as detailed with respect to claim 1. However, neither Miyatani nor Endo explicitly teach:
wherein the manual operation amount is a steering torque detected in accordance with an operation amount of the manual operation unit; however Tsunoda does teach:
wherein the manual operation amount is a steering torque detected in accordance with an operation amount of the manual operation unit, wherein the manual operation amount is a steering torque detected in accordance with an operation amount of the manual operation unit (Tsunoda: ¶ 062; the steering burden on the driver is achieved by performing the normal steering assist control based on at least the steering torque.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Miyatani with the teachings of Tsunoda based on a motivation to reduce the driver's steering burden when turning left or right at an intersection (Tsunoda ¶ 004).
None of Miyatani, Endo or Tsunoda explicitly teach:
and the manual steering control amount change is a product of the manual steering control amount and a manual contribution degree increasing from zero to full manual control over a predetermined period of time beginning from the first point in time and the manual steering control amount change is a product of the manual steering control amount and a manual contribution degree gradually increasing from zero according to lapse of time from the time; however Tsubaki does teach:
and the manual steering control amount change is a product of the manual steering control amount and a manual contribution degree increasing from zero to full manual control over a predetermined period of time beginning from the first point in time and the manual steering control amount change is a product of the manual steering control amount and a manual contribution degree gradually increasing from zero according to lapse of time from the time (Tsubaki: ¶ 025; an electric power steering apparatus . . . the motor velocity command value calculated within a steering angle control section is gradually varied by being multiplied by the gradual variation gain, upper and lower limit values of that output are limited by a limiter and the limit value of the limiter is changed (varied) depending on the gradual variation gain).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Miyatani as modified by Tsunoda with the teachings of Tsubaki based on a motivation to terminate the automatic control and smoothly switch to the assist control of the manual steering control instead of causing the driver an uncomfortable feeling during the transition (Tsubaki ¶ 012-013).
Response to Arguments
Applicant's remarks filed March 18, 2022 have been fully considered.
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Maekawa (WO 2016080452 A1) which discloses a unit that sets the driving mode of the vehicle to either advanced automatic mode or basic mode based on the requirement of automatic control or driver interactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached M-F 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                     /MACEEH ANWARI/Primary Examiner, Art Unit 3663